Scott, Judge,
dissenting. In my opinion, there is no contract stated in the bill, in such a manner as to entitle the plaintiff to a specific performance of it. From the bill, it would seem that we are required to find out what the contract was, and then to decree its specific performance. If the plaintiff herself does not know the terms of the agreement, whose performance she seeks to enforce, it is hard to impose on the court the duty of ascertaining if. The contract is stated in various ways in the bill, and it is impossible for me to determine what it is. It is a well established principle that to entitle a party to a specific performance of a contract, that it must be certain in all its parts.